Citation Nr: 0605999	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus with neuropathy of the lower extremities, as a 
result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the RO.  

In June 2004, the Board remanded the veteran's claim for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran had active service during the Vietnam Era, 
and is credited with Vietnam service from September 10, 1968 
to September 20, 1969.  

2.  The veteran is shown as likely as not to have performed 
service in the Republic of Vietnam while on active duty.  

3.  The veteran currently is shown to suffer from type II 
diabetes mellitus.  

4.  The currently demonstrated peripheral neuropathy of the 
lower extremities is shown as likely as not to have been 
caused by his diabetes mellitus.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by type II diabetes mellitus is 
presumed to be due to Agent Orange exposure that was incurred 
in service.  38 U.S.C.A. §§ 1111, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The veteran's disability manifested by peripheral 
neuropathy of the lower extremities is proximately due to or 
the result of the service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran served on active duty from August 1967 to May 
1971.  DD Form 214N shows that the veteran's awards included 
the Vietnam Service Medal and Vietnam Campaign Medal.  

The service personnel records show that the veteran's service 
included duty at NAS Atsugi, Japan.  Neither the service 
personnel records nor the service medical records show that 
the veteran served in or visited the Republic of Vietnam 
during his period of service.  

A personnel record indicates that the veteran was attached to 
the Fleet Air Reconnaissance Squadron (FAIRECONRON) One (VQ-
1) on September 10, 1968, and commenced continuous sea duty 
in September 1968.  

In a May 2003 statement, the veteran stated that he served 
for two years in Atsugi, Japan, and every six weeks his unit 
would rotate to Da Nang in the Repubic of Vietnam.  He noted 
that his first trip to Da Nang would have been in February 
1968.

In response to VA's request, the National Personnel Records 
Center (NPRC) stated that "the veteran was attached to a 
Navy unit that could have been assigned to ship or shore.  

For DOD (Department of Defense) purposes, the unit was 
credited with Vietnam service from September 10, 1968 to 
September 20, 1969.  However, the veteran's service record 
provided no conclusive proof of his physically being in-
country.  

In a statement dated in July 2004, the veteran stated that he 
was never aboard a ship, rather, he was attached to 
FAIRECONRON One in Atsugi, Japan, for two years.  He stated 
that his unit would rotate from Japan to Da Nang, Vietnam, 
every 6 weeks.  He noted that the first time he was in Da 
Nang was in September or October 1968.  He stated that he was 
not sure how many times he was there.  

Private medical records dated from August 2001 to May 2004 
indicate that the veteran had diagnoses of diabetes, type II, 
and neuropathy.  

The July 2004 VA examination indicates that the veteran was 
diagnosed with diabetes mellitus, type II, four years ago.  
Currently, he was treated with oral hypoglycemics and 
followed a restricted diet.  He had no episodes of diabetic 
ketoacidosis or hypoglycemia requiring hospitalization.  The 
veteran was examined and tested.  

A July 2004 EMG study showed peripheral neuropathy, motor and 
sensory, most likely diabetic.  The diagnoses were those of 
diabetes mellitus, type II, on oral hypoglycemics, and 
diabetic neuropathy in both lower extremities.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
or organic diseases of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

Second, presumptive service connection for type II diabetes 
mellitus can be granted on a presumptive basis with assumed 
exposure to certain herbicides.  38 C.F.R. § 3.309(e).  
Presumptive service connection for diabetes mellitus based on 
herbicide exposure must manifest to a certain degree anytime 
after discharge from active service.  38 U.S.C.A. §§ 1112, 
1116.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran is seeking service connection for diabetes 
mellitus as the result of herbicide exposure (Agent Orange) 
during active service.  

The Board initially notes that the July 2004 VA examination 
confirmed that the veteran has a diagnosis of diabetes 
mellitus, type II, and diabetic peripheral neuropathy of both 
lower extremities.  

The medical records indicate that the veteran was diagnosed 
with diabetes mellitus approximately 5 years ago.  This 
diagnosis came more than 25 years after the veteran's 
separation from service.  

As such, the evidence does not suggest that the veteran's 
diabetes mellitus was present since service.  Thus, the 
veteran is not entitled to service connection for diabetes 
mellitus on a presumptive basis under the criteria applicable 
to chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to whether service connection is warranted for 
the veteran's diabetes mellitus as due to the Agent Orange 
provisions, the Board notes that the veteran's service 
personnel record, as well as the service medical records, do 
not conclusively reflect any service in the Republic of 
Vietnam.  

As NPRC noted, the veteran has been credited with service in 
the Republic of Vietnam, but the veteran reliably reports 
having been physically in country for duty during six week 
periods of visitation.  

The Board finds that the evidence concerning whether the 
veteran served in the Republic of Vietnam to be in relative 
equipoise, that is, there is an approximate balance of 
positive and negative evidence.  

In light of these circumstances, and by extending the benefit 
of the doubt to the veteran, service connection for type II 
diabetes mellitus on the basis of being presumed to have been 
due to Agent Orange exposure is warranted.  See 38  U.S.C.A. 
§ 5107(b).  

With regard to service connection for diabetic peripheral 
neuropathy on a direct basis, the veteran's service medical 
records are negative for any such condition.  

Additionally, service connection for diabetic peripheral 
neuropathy cannot be granted following the Agent Orange 
provisions of the law, as diabetic peripheral neuropathy is 
not a condition that is included in 38 C.F.R. § 3.309(e).  

Also, the competent evidence does not support the contention 
that the current diabetic peripheral neuropathy was incurred 
within one year post-service, thus rendering 38 C.F.R. §§ 
3.307 and 3.309 inapplicable.  

As for secondary service connection, the VA examiner at the 
July 2004 VA examination indicated that the veteran's 
peripheral neuropathy was diabetic in nature.  

Therefore, the Board finds that the evidence to be in 
relative equipoise in showing that the veteran's peripheral 
neuropathy of the lower extremities is a result of the 
service-connected diabetes mellitus, and service connection 
on a secondary basis must be granted.  See 38 C.F.R. § 
3.310(a).  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

Given the favorable action taken hereinabove, the veteran is 
not prejudiced by the development undertaken in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for type II diabetes mellitus is granted.  

Service connection for neuropathy of the lower extremities, 
as secondary to the service-connected diabetes mellitus, is 
granted.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


